By the Court.

We have given the best consideration to the question presented we could, in the limited time afforded us for the purpose. So far as a receipt merely was concerned, though sufficient proof prima facie to establish the payment of the money stated in it, it might be impeached, contradicted, or entirely disproved by paroi evidence. It was otherwise, however, with regard to a written contract included and embodied in it, unless it contained in its terms a latent ambiguity which required further proof than the contract itself afforded, to apply it intelligibly to the subject matter of it. Questions of interpretation, as .well as construction of written instruments were for the court alone, and were to be decided by it, and recognizing this to be our duty in the present case, we must say we do not think that there is, or was any ambiguity apparent upon the face of the contract, or that there is any ambiguity developed or presented by it, when we come to apply it to the subject matter of the contract, when wo contemplate it alone, and without any reference whatever to what is contained in the letter which preceded it, and tyhich had been offered in evidence, and upon which alone this question had been raised and started in the case. • By the terms of the contract, the sale by the plaintiff to the defendant, was of all the white oak timber on the land referred to, large enough to make cross-ties, which clearly implied upon the face of the contract with reference to the subject matter of it, that there was some white oak timber on the land large enough *233to make cross-ties and some not large enough for that purpose. But was there any necessary implication arising from the terms of the contract, that there was another description of white oak timber on the land, which was also to be excluded from the operation of the contract of sale, or was there any thing in the contract to indicate that there was any white oak timber there so large that it could not be made into cross-ties ? There was nothing in the contract itself, either express, or implied, that either the plaintiff was selling, or the defendant was buying the timber to make it into cross-ties exclusively, or even any of it for that purpose necessarily; and in the absence of any express terms which would necessarily import or imply such a restriction in the contract itself, we know of no construction and can discover no intendment, which would warrant us in adding them in effect, to the contract in this case. It was therefore neither a case of latent, or patent ambiguity in the contract, in the opinion of the court, and the evidence offered must therefore he excluded.
„ The counsel for the plaintiffs notified the court that they would have to except to their ruling on the question, and without proceeding any further in the case, permitted the jury to render a verdict of not guilty.